AO 199A (Rev. 1211 l-EDCA [Frcsno]) Order Setting Conditions of Release Page 1 of 3 Pages

/i‘~.PR 09 ZUlH

CLEFlK. U. |ST CT COUFlT
EASTEHN D 'l`Fl[ ` 7 F CALlFOHNlA

UNITED sTATEs oF AMERICA, B" andrew

 

 

UNITED STATES DISTRICT COURT F
for the

 

Eastern District of California

 

V.
Case No, l:lS-cr-00253-DAD-BAM

TIEN VAN PHAN,

 

ORDER SETTING CONDITIONS OF RELEASE
IT lS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California

Place

before Magistrate Judge Barbara A. McAuliffe Courtroom 8

 

 

on Apri122, 2019 at 1:00 PM

Dare and Tr`me

If blanl<, defendant will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

AO l99B (Rev. 09/08~ EDCA [Fresno]) Additional Conditions of Release (Genera|) Page - of - Pages

PHAN, Tien Van
Doc. No. l : 18-CR-00253-DAD-BAM
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below:

Cl (6) The defendant is placed in the custody of:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the

defendant violates any conditions of release or disappears

SIGNED:

 

CUSTODIAN
lZl (7) The defendant must:
|Z (a) all other conditions, previously ordered in the Northern District of California not in conflict
with this order, shall remain in full force and effect;

AO 199C (Rev. 09!08- EDCA [Fresno]) Advice of Pcnalties Pagc of Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT: TIEN VAN PHAN
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i'.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fiiieen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
I acknowledge that l am the defendant in this case and that l am aware of the conditions of release. l promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above. ‘

cured

Defendam 's Sr'gnamre

 

Directions to the United States Marshal

( l:l ) The defendant is ORDERED released after processing

s __ ¢//r//z 90& /~i .Da»»r

Judr'cia! O_U‘icer 's Signarr‘tl$

DALE A. DROZD, U.S. DISTRIC'I` JUDGE

Pri'med name and title

 

DISTRlBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. AT'I`ORNEY U.S. MARSHAL

